Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

POLYOLEFIN COMPOSITE POROUS FILM, METHOD OF PRODUCING SAME, BATTERY SEPARATOR, AND BATTERY

Examiner: Adam Arciero	SN: 16/760,523	Art Unit: 1727          March 24, 2022

DETAILED ACTION
The Application filed on April 30, 2020 has been received. Claims 18-36 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18-24, 26 and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harumoto et al. (US 2017/0125766 A1).
As to Claims 18, 24, and 29-31, Harumoto et al. discloses a battery comprising, an anode, a cathode, and a battery separator comprising a multilayer polyolefin composite porous membrane and the method of making said membrane, wherein said membrane comprises: a first layer having a polypropylene and at least one high-density polyethylene; and a second layer having a, ultrahigh molecular weight polyethylene, wherein said first layer is provided on both sides of the second layer and they are 
As to Claim 19, Harumoto teaches wherein the ultrahigh molecular weight polyethylene in the second layer is in the amount of 10-60 mass %, which overlaps with the claimed range (paragraph [0058]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amount of ultrahigh molecular weight polyethylene to be within the claimed range because Harumoto teaches that it is possible to achieve high mechanical strength and high porosity (paragraph [0058]).
As to Claim 20, Harumoto teaches wherein the ratio of the thickness of the first layer to the second layer is 90/10 to 10/90 (paragraph [0068]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the 
As to Claim 21, Harumoto teaches wherein the polypropylene content in the first layer is 10-55 mass %, which overlaps with the claimed range (paragraph [0041]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amount of polypropylene to be within the claimed range because Harumoto teaches that the heat resistance is enhanced (paragraph [0041]). Harumoto further taches wherein the polyethylene content is in the amount of 45-90 mass % (paragraph [0046]). The courts have held that generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05, II, A. In addition, Harumoto recognizes the amount of high-density polyethylene as a result-effective variable that is controlled to provide good melt-extrusion characteristics and excellent uniform stretching characteristics (paragraph [0046]). The courts have held that a parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the amounts of the high-density polyethylenes of Harumoto to read on the claimed ranges because Harumoto teaches that a membrane with good melt-extrusion characteristics and excellent uniform stretching characteristics is provided (paragraph [0046]).
As to Claims 22-23 and 33-34, Harumoto teaches wherein the high-density polyethylenes can comprise an ethylene-α-olefin copolymer or an ethylene-butene 
As to Claim 26, Harumoto teaches wherein the porosity is 30-70%; the average flow pore size is 20-40 nm; and the maximum pore size is 5-55 nm, which each overlap with the claimed ranges (paragraphs [0075, 0080, and 0083]). Harumoto further recognizes wherein the porosity, average pore size, and maximum pore size are result-effective variables optimized to produce a membrane that does not easily become crushed by stretching; high through-hole uniformity, and enhancing battery capacity and output (paragraphs [0071, 0080, and 0083]). The courts have held that a parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the porosity, maximum and average pore sizes of the membrane of Harumoto to read on the claimed ranges because Harumoto teaches the membrane does not easily become crushed by stretching; has a high through-hole uniformity, and enhances the battery capacity and output (paragraphs [0071, 0080, and 0083]).
As to Claim 32, Harumoto teaches wherein the polypropylene content in the first layer is 10-55 mass %, which overlaps with the claimed range (paragraph [0041]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harumoto et al. (US 2017/0125766 A1) as applied to claims 18-24 and 29-34 above and in further view of Kikuchi et al. (US 2009/0274955 A1).
As to Claim 25, Harumoto teaches wherein the meltdown temperature is from 150-190 ºC and the pin puncture strength is not less than 250 gf/16 microns (paragraphs [0019-0020]). Harumoto further recognizes wherein the thickness, porosity (30-70%), pin puncture strength, and meltdown temperatures are result-effective variables in providing a membrane with excellent characteristics (Abstract, paragraphs [0019-0020, 0071-0076]). The courts have held that a parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the meltdown temperature, pin puncture strength, thickness, and porosity to be within the claimed ranges because Harumoto teaches that a membrane with excellent characteristics is provided (Abstract). Harumoto does not specifically teach the shutdown temperature.
However, Kikuchi teaches of a multilayer polyolefin membrane comprising well balances shutdown and meltdown properties and further recognizes each as a result-effective variable in providing a battery separator with good film formability (paragraph [0001]). Kikuchi teaches wherein the shutdown temperature is 140 ºC or lower (paragraph [0027]). The courts have held that a parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, .

Claims 27-28 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harumoto et al. (US 2017/0125766 A1) in view of Kikuchi et al. (US 2009/0274955 A1).
As to Claims 27 and 35-36, Harumoto teaches of a battery comprising, an anode, a cathode, and a battery separator comprising a multilayer polyolefin composite porous membrane, wherein said membrane has a meltdown temperature is from 150-190 ºC and a pin puncture strength is not less than 250 gf/16 microns (paragraphs [0019-0020]). Harumoto further recognizes wherein the thickness, porosity (30-70%), pin puncture strength, and meltdown temperatures are result-effective variables in providing a membrane with excellent characteristics (Abstract, paragraphs [0019-0020, 0071-0076]). The courts have held that a parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the meltdown temperature, pin puncture strength, thickness, and porosity to be within the claimed ranges because Harumoto teaches that a membrane with excellent characteristics is provided (Abstract). Harumoto does not specifically teach the shutdown temperature.

As to Claim 28, Harumoto teaches wherein the porosity is 30-70%; the average flow pore size is 20-40 nm; and the maximum pore size is 5-55 nm, which each overlap with the claimed ranges (paragraphs [0075, 0080, and 0083]). Harumoto further recognizes wherein the porosity, average pore size, and maximum pore size are result-effective variables optimized to produce a membrane that does not easily become crushed by stretching; high through-hole uniformity, and enhancing battery capacity and output (paragraphs [0071, 0080, and 0083]). The courts have held that a parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the porosity, maximum and average pore sizes of the membrane of Harumoto to read on the claimed ranges 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADAM A ARCIERO/           Examiner, Art Unit 1727